IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 97-60075
                          Summary Calendar
                         __________________


MESAID AL-ENAZI,

                                               Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                               Respondent.


                       - - - - - - - - - - -

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A 70 627 693

                       - - - - - - - - - - -
                         November 19, 1997

Before DUHÉ, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Mesaid Al-Enazi appeals the decision of the Board of

Immigration Appeals denying his application for asylum and

withholding of deportation.   We have reviewed the record and the

briefs of the parties and find that the Board’s decision is

supported by substantial evidence.    See Carbajal-Gonzalez v. INS,

78 F.3d 194, 197 (5th Cir. 1996).    Al-Enazi’s case is not

factually distinguishable from this court’s decision in Faddoul


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 97-60075
                               -2-

v. INS, 37 F.3d 185 (5th Cir. 1994).   Accordingly, the petition

for review is DENIED.